Name: Commission Regulation (EEC) No 1381/81 of 22 May 1981 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5 . 81 Official Journal of the European Communities No L 136/ 15 COMMISSION REGULATION (EEC) No 1381/81 of 22 May 1981 on special conditions for the granting of private storage aid for pigmeat from storage is intended for export ; whereas proof that the meat has been exported must be supplied, as in the case of refunds, in accordance with Commis ­ sion Regulation (EEC) No 2730/79 (5), as last amended by Regulation (EEC) No 3476/80 (6) ; Whereas it should be made clear that the same product cannot be the subject of a storage contract and at the same time be eligible under Council Regu ­ lation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agri ­ cultural products (7) ; whereas to apply both systems simultaneously would have the effect in particular of compensating traders to an excessive extent in respect of certain of their financing costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( ! ), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas intervention measures may be taken in respect of pigmeat if, on the representative markets of the Community, the average price for pig carcases is less than 103 % of the basic price and is likely to remain below that level ; Whereas the market situation has been characterized by a marked fall in prices below the level mentioned ; whereas, in view of seasonal and cyclical trends, this situation could persist ; Whereas intervention measures must be taken ; whereas these can be limited to the granting of private storage aid ; Whereas Article 3 of Council Regulation (EEC) No 2763/75 (3) provides that the period of storage can be curtailed or extended if the market situation so requires ; whereas the period of storage can, in parti ­ cular, be curtailed as a result of circumstances consti ­ tuting force majeure, as provided for in Article 9 of Commission Regulation (EEC) No 1092/80 (4); whereas, therefore, provisions should be made to fix not only the amounts of aid for a specific period of storage but also the amounts to be added or deducted if this period is curtailed or extended ; Whereas, in order to facilitate administrative and control work resulting from the conclusion of contracts, minimum quantities should be fixed ; Whereas the security should be fixed at a level such as will oblige the storer to fulfil the obligations under ­ taken by him ; Whereas provisions should be made for the possibility of reducing the storage period where meat removed Article 1 1 . From 25 May to 11 July 1981 , applications for private storage aid may be introduced in accordance with the provisions of Regulation (EEC) No 1092/80. The list of products which qualify for aid and the rele ­ vant amounts are set out in the Annex hereto . 2. If the period of storage is extended or curtailed, the amount of the aid shall be adjusted accordingly. The amounts of the supplements and deductions per month and per day are set out in columns 8 and 9 of the said Annex . Article 2 The minimum quantities per contract and per product shall be as follows : (a) 30 tonnes for carcases and half carcases ; (b) 15 tonnes for hams, shoulders, loins and bellies (streaky). (!) OJ No L 282, 1 . 11 . 1975, p . 1 . $ OJ No L 307, 18 . 11 . 1980, p . 5 . (J ) OJ No L 282, 1 . 11 . 1975, p . 19 . (4) OJ No L 114, 3 . 5 . 1980, p . 22 . (5 ) OJ No L 317, 12. 12 . 1979, p. 1 . (6) OJ No L 363, 31 . 12. 1980, p . 71 . 0 OJ No L 62, 7 . 3 . 1980, p . 5 . No L 136/ 16 Official Journal of the European Communities 23 . 5 . 81 Article 3 Placing of the products in storage shall be completed within 24 days following conclusion of the contract. The security shall be 20 % of the amounts of aid set out in the Annex. commencement of removal operations, stating the quantities which it intends to export. 2. In cases of export in accordance with paragraph 1 , the Contracting Party shall provide proof that the meat has left the Community's geographical territory or has been the subject of a delivery within the meaning of Article 5 of Regulation (EEC) No 2730/79 . This proof shall be provided as under the refund procedure . Article 4 Article 5 The same products may not, at the same time, be subject to a private storage aid contract and to the provisions referred to in Article 5 ( 1 ) of Regulation EEC) No 565/80 . 1 . On the expiry of a storage period of two months, the Contracting Party may withdraw from store all or part of the quantity of meat under contract, subject to a minimum of 10 tonnes, provided that it is exported within 10 working days after the date of its removal from storage. In this case, the amount of aid shall be reduced, in accordance with Article 1 (2), the day of removal from storage being the last day of storage . The Contracting Party shall inform the intervention agency at least two working days before the Article 6 This Regulation shall enter into force on 25 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1981 . For the Commission Poul DALSAGER Member of the Commission A N N E X (in EC U/ to nn e) C C T A m ou nt of th e aid fo r a sto ra ge pe rio d of Su pp le m en t or de du ct io n he ad in g N o Pr od uc ts in re sp ec t of w hi ch aid is gr an te d " 3 m on th s 4 m o n th s 5 m on th s 6 m o n th s 8 m o n th s pe r m on th pe r da y 1 2 3 4 5 6 7 8 9 ex 02 .0 1 A III a) 1 Ca rc as es or ha lf ca rc as es w ith ou t th e he ad ,c ha ps ,n ec k, fla re fat ,k id ne ys ,f or ef ee t, tai l, pr ec ru ra lf lan k an d sp in al co rd ,f res h or ch ill ed (!) 21 6 24 0 26 4 28 8 . 24 0- 80 ex 02 .0 1 A III a) 2 U nb on ed ha m s w ith or w ith ou t rin d an d fa t, fr es h or ch ill ed  28 0 31 0 3 4 0  3 0 1- 0 ex 02 .0 1 A II Ia )3 U nb on ed sh ou ld er s (fo res )w ith or wi th ou t rin d an d fat ,f re sh or ch il le d  28 0 31 0 34 0  30 1- 0 ex 02 .0 1 A III a) 4 U nb on ed lo in s, fre sh or ch ill ed (2)  28 0 31 0 34 0  30 1- 0 ex 02 .0 1 A III a) 5 Be lli es (st re ak y) wi th or wi th ou tr in d an d rib s, fre sh or ch ill ed  14 0 16 0 18 0  20 0- 67 23 . 5 . 81 Othcial ournal or the burooean Communities No L 136/ 17 (&gt;) Th ea id for pro du cts fal lin gw ith in sub he ad ing ex 02. 01 A III a) 1c an als ob eg ran ted for fre sh pig car cas es pre sen ted as W ilts hir es ide s, i.e. wi tho ut the he ad ,c ha ps ,n eck ,fe et, tai l,f lar e fat ,k idn ey s, ten de rlo in ,b on e bla de ,s ter nu m ,v ert eb ral co lu m n, pe lvi c bo ne an d di ap hr ag m . (2) Lo ins fal lin g wi thi n su bh ea din g ex 02 .01 A III a) 4 ma y be wi th or wi tho ut rin d, the ad he ren tl ay er of fat ,h ow ev er, no te xc eed ing 25 mi llim etr es in de pth .